DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because the specification is replete with characters that designate multiple structures. The following list is exemplary and not exhaustive. Applicant is encouraged to review the specification for compliance with the MPEP, particularly section 608.
Reference character “16” has been used to designate both a “shaft body” and a “closed shaft body.”
Reference character “19” has been used to designate both “first mouth part” and “mouth part.” The examiner would accept the phrasing “mouth parts” to describe both.
Reference character “31” has been used to designate “actuating member,” “actuating members” and “handling device.”
Reference character “45” has been used to designate both “setback” and “region.”
Reference characters “52” and “53” have been used to designate both “side wall portions” and “opposite side surfaces.” 
Reference character “63” has been used to designate both a “track” and a “guideway.” 
Reference character “60” has been used to designate both a “second connecting link” and a “connecting link”.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claims 1-19 and 31, the English of the claims is so generally poor the examiner cannot determine the scope of the claims. The issues are pervasive enough that it is difficult to even tell where one issue starts and another stops, such that even though the examiner will provide examples, the list is probably not exhaustive. Applicant is encouraged to revisit the wording, punctuation and formatting of all the claims. It is noted that if a claim is indefinite, all the claims that require the limitations of that claim are also indefinite.
Regarding claim 1, it is unclear what element is the means in “by means of which.” Note that this language comes close to means-plus-function language as described in MPEP 2181 but the examiner assumes Applicant is not invoking 35 USC 112(f). 
Regarding claim 1, it is unclear what shape a segment is in the phrase “segment-shaped track.”
Regarding claim 1, the claim recites “at least one connecting link” which has both a “track” and a “guideway.” First, it is generally unclear what the structural difference is between a track and a guideway. Second, consulting the specification, it appears as though the track (51) and guideway (63) are distinct elements which do not interact with each other at all. In fact, the claim also recites that the track and guideway run “coaxially” to each other (although the axis itself is not defined). It is unclear what the relationship is between these two distinct channels and “at least one connecting link.” It is noted that a broad range (e.g. at least one connecting link) in the same claim as a 
Regarding claim 1, the claim recites both “first mouth part” and “second mouth part,” then recites “the mouth part.” It is unclear which mouth part is being referenced.
Regarding claim 1, the claim recites that an actuating member of some mouth part is formed to be curved “in a complementary manner.” It is unclear to which element the curve is complementary.
Regarding claim 1, it is unclear to which element “an outer and inner guide surface” belong. It is also unclear if these are one surface or two surfaces.
Regarding claim 1, as discussed previously, there is significant ambiguity about the structure of the “track” and “guideway.” Claim 1 further recites that an actuating member of a mouth part is guided “along the track and the guideway.” However, the specification appears to define these as distinct elements, and the claim specifically notes they are coaxial. Therefore, the claim appears to suggest the same actuating member is in two different places at the same time, which is of course physically impossible.
Regarding claim 1, the claim recites “a push/pull rod” twice. It is unclear if these are the same or different elements. It is noted that in the second recitation the claim uses “means of” which again raises the possibility of invoking 35 USC 112(f). The examiner assumes that is not the intent, and suggests removing the word “means” from all the claims in the interest of clarity.
Regarding claim 1, the claim recites “an opening position” and “a closing position” twice. It is unclear if these are the same or different positions, respectively.
Regarding claim 1, the claim recites that the carriage is movable by the rod, but then recites “and transferring” the mouth parts into “an opening position and a closing 
Regarding claim 2, it is unclear what “case” is being referenced.
Regarding claim 2, the claim recites “is guided in each case in the in the shaft body” which renders the claim indefinite. 
Regarding claim 2, the claim recites “a connecting link.” It is unclear what the relationship is between this link and the connecting link recited in claim 1.
Regarding claim 3, the claim recites “two connecting links.” It is unclear what the relationship is between these links and the connecting link recited in claim 1.
Regarding claim 3, the claim recites “an actuating member.” It is unclear what the relationship is between this member and the actuating member recited in claim 1.
Regarding claim 3, claim 1 recites first and second mouth parts. It is unclear which of them is being referred to by “the mouth part.”
Regarding claim 3, there appears to be punctuation missing in the phrase “distal end of the shaft body an actuating member of the mouth part” which renders the claim indefinite.
Regarding claim 3, the claim recites “said connecting links.” It is unclear if this is a reference to “two connecting links” recited in claim 3 or “at least one connecting link” recited in claim 1.
Regarding claim 5, there is no antecedent basis for “the two connecting links”
Regarding claim 5, it is unclear what “oriented point-symmetrically” means.
Regarding claim 6, it is unclear how a single object (the actuating member) can be curved in opposite directions. 
Regarding claim 6, it is also unclear which direction is the reference from which another direction could be “opposite.” 
Regarding claim 8, claim 1 recites first and second mouth parts. It is unclear which of them is being referred to by “the mouth part.”
Regarding claim 9, claim 1 recites first and second mouth parts. It is unclear which of them is being referred to by “the mouth part.”
Regarding claim 9, there is no antecedent basis for “the longitudinal central axis.”
Regarding claim 9, there is no antecedent basis for “the working region.”
Regarding claim 10, there is no antecedent basis for “the free end.”
Regarding claim 11, there is no antecedent basis for “the region of the guide grooves.”
Regarding claim 12, there is no antecedent basis for “the drive movement of the carriage.”
Regarding claim 15, it is unclear what the difference is between “at least one outer surface” and “a guiding surface” of the same element.
Regarding claim 15, the phrase “wherein at least one outer surface of the actuating member or on a guiding surface of the actuating member is formed a contact point” is grammatically incorrect which renders the claim indefinite because it is unclear what the relationship is between the contact point, the guiding surface and the outer surface.
Regarding claim 15, the phrase “for an electrode guided in the shaft body” is unclear.
Regarding claim 17, it is unclear what the relationship is between “an electrode” recited in claim 15 and “at least one electrode” recited in claim 17.
Regarding claim 17, it is unclear what element “respectively comprise” the elements that follow that phrase.
Regarding claim 7, claim 1 recites first and second mouth parts. It is unclear which of them is being referred to by “the mouth part.”
Regarding claim 18, it is unclear what shape a mouth is in the phrase “mouth-shaped working region.”
Regarding claim 18, it is unclear how two mouth parts can be formed as a single needle electrode, or how any of the other structure related to opening and closing the mouth parts would relate to a needle.
Regarding claim 19, it is unclear to what element is the means in “by means of which.” As discussed above, the examiner assumes Applicant is not invoking 35 USC 112(f). 
Regarding claim 19, the relationship between the shaft body, the first and second body halves, and the closed shaft body is unclear. This may rise to the level of a rejection under 35 USC 112(a) if Applicant is attempting to recite that there are two shafts, since the specification is silent about such a configuration.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 31 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 31 recites how the shaft is intended to be used. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  In this case, reciting how the shaft is used does not add any new structural limitations to the shaft as recited in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allen (US 2013/0345701).
Regarding claim 19, Allen discloses a shaft for a medical instrument with a shaft body (52, fig. 2) with a distal tool with two mouth parts (64) which open and close. The 

Note Regarding Claims 1-18 and 31
As discussed above, the claims are so indefinite that a reasonable guess cannot be made as to the structure recited. Therefore, any prior art rejection is likely to be so far from the intended limitations as to be a waste of time both in the writing of and the reading/responding to, so no such rejection is made. However, in the interest of compact prosecution, it is noted that Wagner (US 2004/0098041) appears to be the closest to the disclosed invention, having jaws with curving portions matching curved portions at the end of a shaft (figs. 1, 2 and 8). See also figures 18-20 of Gilman (US 6,599,309), figure 15 of Kratsch (US 5,478,350) and figure 2 of McGuire (US 7,559,940). Further, the use of “drive blocks” for connecting a rod to a forceps jaws is very common. See for example figures 14-15 of Sakashita (US 5,849,022) and figure 28 of Hart (US 5,618,304). Regarding a sliding contact in a forceps device for allowing energy to be connected between jaws and a generator, see for example figure 1 (element 58) of Levin (US 5,295,990).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794